J-A09014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    C.E. KUROWSKI                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    GLORIA CAITLIN                             :   No. 1082 WDA 2019

              Appeal from the Judgment Entered August 13, 2019
      In the Court of Common Pleas of Washington County Civil Division at
                            No(s): No. 2019-358


BEFORE:      SHOGAN, J., MURRAY, J., and STRASSBURGER, J.*

MEMORANDUM BY SHOGAN, J.:                             FILED OCTOBER 28, 2020

        Appellant, C.E. Kurowski, appeals from the judgment entered on

August 13, 2019, in the Court of Common Pleas of Washington County. We

reverse and remand for proceedings consistent with this memorandum.

        This matter involved a landlord-and-tenant dispute.       Gloria Caitlin

(“Caitlin”) entered into a lease (“the Lease”) for rental of property at 44 East

Prospect Avenue, #1, Washington, Pennsylvania, 15301. Appellant was the

Lessor.1 Appellant’s Exhibit 1, Contract to Lease, 8/28/18, at 1. The Lease

was in effect from August 28, 2018, until August 28, 2019.             Id.    On

October 29, 2018, Appellant sent Caitlin a “Notice to Remove from Premises”

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1  Appellant is also an attorney, and he represented himself in these
proceedings.
J-A09014-20


by November 30, 2018, asserting that she had breached the Lease by failing

to pay two month’s rent and late fees. Appellant’s Exhibit 6, Notice to Remove

from Premises, 10/29/18, at 1. On December 12, 2018, Appellant sent Caitlin

a letter, advising her rent had not been received. Appellant’s Exhibit 2, Letter,

12/12/18, at 1. Appellant filed a complaint with the magisterial district court

of Washington County on December 26, 2018, alleging breach of the Lease

and seeking cleaning fees, remaining rent due, attorney’s fees, and possession

of the property. Appellant’s Exhibit A, Landlord/Tenant Complaint, 12/26/18,

at 1.

        The magisterial district court found Caitlin to be in breach of the Lease,

awarded Appellant $1,717.72 in a monetary judgment, and granted Appellant

possession of the property. Notice of Judgment, 1/7/19, at 1. Caitlin was

ordered to vacate the premises by January 30, 2019. Id. at 3. Caitlin filed a

notice of appeal, pro se, from the magisterial district judge to the court of

common pleas. The docket reflects that the appeal was filed with the Court

of Common Pleas of Washington County on January 18, 2019. Caitlin also

filed a petition to appeal nunc pro tunc on January 18, 2019, seeking

permission to file the appeal nunc pro tunc and in support of this request

explained:     “I turned my paperwork in to the wrong judge on 1-17-19.”

Petition to Appeal Nunc Pro Tunc, 1/18/19, at 1. Caitlin also filed a petition

to proceed in forma pauperis on January 18, 2019. Judge Michael J. Lucas of




                                       -2-
J-A09014-20


the Court of Common Pleas entered an order on January 18, 2019, stating the

following:

              AND NOW, this 18th day of January, 2019, it appearing that
      [Caitlin] timely presented her petition for In Forma Pauperis status
      to court officials at the Senior Judge[’]s Chambers, and it further
      appearing that pursuant to Pa.R.C.P. 240 the Prothonotary should
      have docketed [Caitlin’s] Appeal, NUNC PRO TUNC RELIEF is
      GRANTED. The Prothonotary shall accept [Caitlin’s] appeal for
      filing.

Order, 1/18/19, at 1.

      Appellant filed a petition for special relief/reconsideration, challenging

the order granting Caitlin’s petition to appeal nunc pro tunc arguing, inter alia,

that “your petitioner is not aware of any case law which indicates a first time

litigant is allowed to merely drop off an envelope at a judge’s office and receive

an exparte [sic] Order without a presentation.”            Petition for Special

Relief/Reconsideration, 2/5/19, at 2. A hearing was held on this petition on

February 5, 2019. The transcript reflects that at the end of the hearing, the

parties agreed to have additional testimony taken from the prothonotary

regarding Caitlin’s efforts to file the notice of the appeal on January 17, 2019.

N.T., 2/5/19, at 1. Although not entirely clear, the language in the transcript

indicates that the hearing with additional testimony from the prothonotary

was scheduled for February 8, 2019. Despite this arrangement, the certified

record does not include a transcript from a hearing on February 8, 2019, or

any subsequent date, on the motion regarding the petition for relief that was

continued from February 5, 2019.


                                      -3-
J-A09014-20


     By order dated February 8, 2019, and filed February 11, 2019, the trial

court set the time for a hearing on the issue of monetary damages for

February 27, 2019. Order, 2/11/19, at 1.     Following the hearing, the trial

court entered an order that provided as follows:

           AND NOW, this 27th day of February, 2019, based upon the
     testimony presented today, there is a breach of the lease, and
     damages are appropriate.

           Based on [Appellant’s] Exhibit[s] 2 and 3, the [c]ourt finds
     that the following damages were proved by a preponderance of
     the evidence and with reasonable certainty: $1,400 in net rent,
     $268.42 in record costs, and $100 characterized as paragraph 13
     damages from the lease. Total verdict today is on behalf of
     [Appellant] in the amount of $1,768.42.

Order, 2/28/19, at 1.

     Appellant filed post-trial motions on March 11, 2019, asserting that the

trial court’s calculations of damages were in error. On March 19, 2019, the

trial court filed the following “POST-TRIAL ORDER:”

           AND NOW, this 18th day of March, 2019 having received a
     courtesy copy of [Appellant’s] Post-trial motions that were
     delivered to chambers, the following is directed:

           1)    [Appellant] shall file his post-trial motion in the
           Prothonotary’s Office if he had not already done so;

           2)    On or before April 1, 2019, [Appellant] shall file and
           serve a brief in support [o]f his post-trial motions; and

           3)    On or before April 15, 2019, [Caitlin] shall file and
           serve a brief in response.

Order, 3/19/19, at 1.




                                    -4-
J-A09014-20


       Appellant filed a brief in support of post-trial motions on April 1, 2019.2

Caitlin, by and through subsequently obtained counsel, filed a response to the

post-trial motion on June 17, 2019. On June 21, 2019, the trial court entered

the following order, denying Appellant’s post-trial motions:

             AND NOW, this 21st day of June, 2019, it is hereby ordered
       that [Appellant’s] claims for post-trial relief are DENIED for the
       following reasons:

              1.     With regard to damages claimed in reliance
              upon paragraph 13 of the parties’ lease agreement,
              this trial court found Defendant Caitlin responsible for
              only two categories of damages. The remaining
              damages were due to conditions of the leasehold not
              caused by the Tenant;

              2.    With regard to unpaid rent for the unexpired
              term of the Lease, [Appellant] had a duty to mitigate
              damages and the evidence did not indicate he fulfilled
              that duty;

              3.   With regard to payments made, this trial court
              found Defendant Caitlin credible regarding payments
              she made; and

              4.     With regard to Attorney’s Fees, [Appellant] was
              self-represented and did not engage counsel;
              therefore he is not entitled to attorney’s fees.

Order, 6/21/19, at 1-2 (internal footnotes omitted).




____________________________________________


2  Appellant entitled this filing, “Brief in Support of Pretrial Motions.” Brief,
4/1/19, at 1. There were no pretrial motions to be briefed, however, and the
timing of this filing and the filing itself indicates it was Appellant’s intent to
brief his post-trial motions. This error does not hamper our appellate review.



                                           -5-
J-A09014-20


        Appellant filed a notice of appeal to this Court on July 19, 2019.3 This

Court issued a rule to show cause on August 7, 2019, advising Appellant that

no judgment had been entered in the trial court, and directing Appellant to

praecipe the trial court prothonotary to enter judgment. On August 15, 2019,

Appellant filed a response, indicating that he had praeciped the trial court for

entry of judgment. The trial court docket indicates that judgment was entered

in favor of Appellant on August 13, 2019.4

        Appellant presents the following issues for our review:

        I.   Did the lower court err by its calculations of damages
        pursuant to specific provisions of the Contract to Lease?

        II.    Did the lower court err by its calculations of damages for
        rent lost pursuant to the breach of lease by [Caitlin]?

        III. Did the trial court err by incorrectly granting [Caitlin] the
        right to appeal Nunc Pro Tunc when she filed one day late?

Appellant’s Brief at 4.

        We must first consider whether Caitlin filed a timely appeal from the

magisterial district judge’s decision. Because “an untimely appeal divests [a]


____________________________________________


3   The trial court did not direct Appellant to file a Pa.R.A.P. 1925(b) statement.

4 Appellant filed his notice of appeal from the trial court’s June 21, 2019 order
denying his post-trial motion. Notice of Appeal, 7/19/19, at 1. Judgment was
not entered on the verdict, however, until August 13, 2019. Because an
appeal properly lies from the entry of judgment and not from the denial of
post-trial motions, Appellant’s notice of appeal was prematurely filed. See
Mount Olivet Tabernacle Church v. Edwin L. Wiegand Division, 781 A.2d
1263, 1266 n.3 (Pa. Super. 2001). Nevertheless, we will entertain the appeal
because judgment subsequently has been entered on the verdict. Id. We
have amended the caption to reflect this entry.

                                           -6-
J-A09014-20


Court of jurisdiction[,]” we may consider the timeliness of an appeal sua

sponte. Valley Forge Ctr. Assocs. v. Rib-It/K.P., Inc., 693 A.2d 242, 243,

245 (Pa. Super. 1997). Furthermore, Appellant also raised this question as

his third issue on appeal. Appellant’s Brief at 4. Appellant argues that Caitlin

filed her appeal from the magistrate’s judgment one day late by taking the

appeal papers to the wrong judge. Id. at 15. Appellant argues this was not

a breakdown in the administration of the court, but was the result of Caitlin’s

own negligence. Id.

      We are mindful that:

            Allowance of an appeal nunc pro tunc lies at the sound
      discretion of the Trial Judge. This Court will not reverse a trial
      court’s denial of a motion for leave to appeal nunc pro tunc unless
      there is an abuse of discretion. An abuse of discretion is not
      merely an error of judgment but is found where the law is
      overridden or misapplied, or the judgment exercised is manifestly
      unreasonable, or the result of partiality, prejudice, bias or ill will
      as shown by the evidence or the record.

Fischer v. UPMC Northwest, 34 A.3d 115, 120 (Pa. Super. 2011) (internal

citations and quotation marks omitted).

      Timeliness of an appeal, whether it is an appeal to an appellate
      court or a de novo appeal in common pleas court, is a jurisdictional
      question. Where a statute fixes the time within which an appeal
      may be taken, the time may not be extended as a matter of
      indulgence or grace.

Blucas v. Agiovlasitis, 179 A.3d 520, 525 (Pa. Super. 2018).

      The Pennsylvania Rules of Civil Procedure Governing Actions and

Proceedings Before Magisterial District Judges provide:




                                      -7-
J-A09014-20


      B. A party aggrieved by a judgment for the delivery of possession
      of real property arising out of a residential lease may appeal
      therefrom within ten (10) days after the date of the entry of
      judgment by filing with the prothonotary of the court of common
      pleas a notice of appeal on a form which shall be prescribed by
      the State Court Administrator, together with a copy of the Notice
      of Judgment issued by the magisterial district judge.        The
      prothonotary shall not accept an appeal from an aggrieved party
      which is presented for filing more than ten (10) days after the
      date of entry of judgment without leave of court and upon good
      cause shown.

Pa.R.C.P.M.D.J. 1002(B).

      Thus, in order to properly file an appeal from the magistrate judge’s

decision, Caitlin was required to file it with the prothonotary of the court of

common    pleas   within   ten   days   of    the   magistrate   judge’s   decision.

Pa.R.C.P.M.D.J. 1002(B). As noted, the docket reflects that Caitlin’s notice of

appeal was filed on January 18, 2019, which was eleven days. As previously

explained, Judge Lucas granted her petition for appeal nunc pro tunc on

January 18, 2019, and in the order, provided the following reasons for doing

so:

              AND NOW, this 18th day of January, 2019, it appearing that
      [Caitlin] timely presented her petition for In Forma Pauperis status
      to court officials at the Senior Judge[’]s Chambers, and it further
      appearing that pursuant to Pa.R.C.P. 240 the Prothonotary should
      have docketed [Caitlin’s] Appeal, NUNC PRO TUNC RELIEF is
      GRANTED. The Prothonotary shall accept [Caitlin’s] appeal for
      filing.

Order, 1/18/19, at 1.

      In Fischer we explained:

          To obtain leave to appeal nunc pro tunc, the movant must
      demonstrate that he or she will face more than mere hardship if

                                        -8-
J-A09014-20


     the request is denied. Generally, a Trial Court may grant an
     appeal nunc pro tunc when a delay in filing is caused by
     extraordinary circumstances involving fraud or some breakdown
     in the court’s operations through a default of its officers. There is
     a breakdown in the court’s operations where an administrative
     board or body is negligent, acts improperly or unintentionally
     misleads a party. Cases involving a breakdown in court operations
     often involve a failure on the part of the prothonotary to fulfill his
     or her ministerial duties, such as the filing of dispositions and
     other relevant information on the appropriate docket, or giving
     notice of these dispositions to interested parties.2

           2   Additionally, an appeal nunc pro tunc may be
           granted in some cases where an appeal was untimely
           filed because of non-negligent circumstances related
           to appellant, appellant’s counsel, or an agent of
           appellant’s counsel. For an appeal nunc pro tunc to
           be granted on that basis, the appellant must prove
           that: (1) the appellant’s notice of appeal was filed late
           as a result of non-negligent circumstances, either as
           they relate to the appellant or the appellant’s counsel;
           (2) the appellant filed the notice of appeal shortly
           after the expiration date; and (3) the appellee was not
           prejudiced by the delay. The exception for allowance
           of an appeal nunc pro tunc in non-negligent
           circumstances is meant to apply only in unique and
           compelling cases in which the appellant has clearly
           established that she attempted to file an appeal, but
           unforeseeable and unavoidable events precluded her
           from actually doing so.

                                    * * *

          There is no requirement that a party seeking leave to appeal
     nunc pro tunc because of a breakdown in court operations must
     show lack of prejudice to the opposing party.7

           7 When a movant is entitled to a nunc pro tunc appeal
           because of a breakdown in court operations, the only
           additional requirement that the movant must
           demonstrate is that he pursued his motion for leave
           to appeal nunc pro tunc within a reasonable amount
           of time. See Nixon [v. Nixon], 198 A. [154, 158
           (Pa. 1938)] (if reason for delay in appeal is due to the

                                     -9-
J-A09014-20


              court, an appellant must appeal within a reasonable
              amount of time); Amicone v. Rok, 839 A.2d 1109
              (Pa.Super.2003) (even though there was a
              breakdown in court operations, movant not entitled to
              nunc pro tunc appeal because he did not file motion
              within a reasonable amount of time).

Fischer, 34 A.3d at 120, 122–123 (some internal citations and quotation

marks omitted).

       In the case sub judice, the certified record contains transcripts from

three hearings that occurred in this matter. Two of the three transcripts were

from hearings addressing Caitlin’s petition to appeal nunc pro tunc and reflect

some of the details regarding Caitlin’s attempt to file her notice of appeal.5 At

the hearing on January 30, 2019, Appellant challenged the trial court’s

decision to grant the appeal nunc pro tunc. He argued that the matter was

“not a nunc pro tunc breakdown in the administration of justice, it’s a neglect,

filing one day after the deadline. The Court just can’t say, hey, we’re going

to extend the deadline for you and everybody else.” N.T., 1/30/19, at 2. The

following exchange then occurred:

       The Court: I don’t think that’s what was done.

              Ma’am, were you here on the 17th?

       [Caitlin]:    I was here on the 18th and you approved my Order.

       The Court: Okay. Did you come in on the 17th, however?

       [Caitlin]: I came in on the 17th and they sent me to the senior
       judge downstairs.
____________________________________________


5 As discussed supra, the third transcript is from a February 27, 2019 hearing
that addressed the claims of monetary damages.

                                          - 10 -
J-A09014-20



      The Court: That’s what happened.        It went to a judge and it
      wasn’t signed.

      [Appellant]:       Well, that’s not my problem, Judge.

      The Court: That’s a breakdown of the court system, [Appellant].

                                   * * *

      The Court: [Appellant], hold on.

            It should have come to me, it wasn’t.[sic]        She was
      misdirected to the senior judge who didn’t sign it and sent it to
      my chambers the next day. It should have been handled on the
      17th by the court system, it wasn’t. So I granted the relief that
      day and I placed that in my Order that she had been timely on the
      17th.

                                   * * *

       . . . She has a right, as an indigent litigant, to docket her appeal
      over there. They didn’t do that. They sent her to a judge to get
      an IFP. If you read [Pa.R.C.P. 240, 240] says she has the right to
      have that docketed and has ten days to either pay it or get before
      a judge on an IFP. That didn’t happen. They sent her downstairs
      to the senior judge. It stayed there. It came to me on the 18 th.
      I signed it. She is entitled to have that docketed on the 17th.

N.T., 1/30/19, at 3-4.

      Appellant filed a petition for special relief regarding this issue, and a

hearing was held on February 5, 2019.         The following exchange occurred

regarding Caitlin’s filing of her petition to appeal nunc pro tunc:

      [Appellant]: If it pleases the [c]ourt, after drilling down into this
      situation, I have discovered that there was no presentation to any
      judge, even though it was alleged it was a wrong judge.

            BJ [apparently a staff member for the senior judge]
      informed me downstairs that an envelope was stuffed in her door


                                     - 11 -
J-A09014-20


     when she got back from lunch. That’s not presentation. It’s not
     filing. And it was the day after the last day to file the appeal.

     The Court: So BJ told you that was on the 18th, not the 17th?

     [Appellant]: Uh-huh. That’s the day that she somehow managed
     to take it up here, and I don’t think -- well, you know. Did she
     present it to you?

     The Court: Yes, she did.

     [Appellant]: She was in motions court?

     The Court: She came in -- no, I’m general civil motions. And Rule
     240 of the Rules of Civil Procedure requires a [c]ourt to act
     promptly on any IFP Petition.

           She came in with an IFP Petition.

           Ma’am, were you here in the courthouse on January 17th?

     [Caitlin]: Yes, I was.

     The Court: Tell us what happened when you went to the
     Prothonotary’s Office.

     [Caitlin]: They sent me to Judge -- is that Judge Neuman over
     here?

     The Court: They sent you to Judge Neuman?

     [Caitlin]: Yes. And the -- I guess the secretary came out, and
     she said -- I was on my lunch hour anyways at work -- she came
     out and said that it needed to go in front of the judge downstairs.
     And I went down, and they were at lunch. So ---

     The Court: This was on the 17th? Not the 18th?

     [Caitlin]: Yes. It was the 17th.

           And your secretary called me the next day and said I needed
     to come up and sign the paperwork and present it to you.




                                   - 12 -
J-A09014-20


     The Court: So when you went to the Prothonotary’s Office on the
     17th, what was your purpose?

     [Caitlin]: To file an appeal.

     The Court: And did you try to file the appeal?

     [Caitlin]: She told me I had to take the paperwork to a judge
     first.

     The Court: And what paperwork did she tell you that you had to
     take?

     [Caitlin]: She gave me, like, a packet, sort of, and it had, like, a
     bunch of copies.

     The Court: Did that include the IFP Petition?

     [Caitlin]: I think so. Because the 18th, when I came up, that’s
     when I came to your office and you signed it. Because your
     secretary had called me.

     The Court: [Appellant], did you look at my Order in this case?

     [Appellant]: I haven’t got[ten] it yet.

     The Court: No. The Order I signed granting the appeal nunc pro
     tunc. Have you examined it?

     [Appellant]: Yeah. She put in the petition she went to the wrong
     judge.

     The Court: Well, no. The reason why I granted it, if you read my
     Order, was on the basis of Rule 240. The Prothonotary, by that
     Rule, when an indigent litigant comes in, must docket the appeal.
     Our Prothonotary didn’t do that. She was entitled to have it filed
     on the 17th.

     [Appellant]: Well, we don’t know that. We’re on her word alone.
     So if anything, we need to have a hearing.

     The Court: Very well.

     [Appellant]: And the Prothonotary can come in here.

                                     - 13 -
J-A09014-20



      The Court: You want to have a Prothonotary in for a hearing?
      We’ll do that. We’ll do that so we can clear this up and get to the
      bottom of it.

           I appreciate your investigation with Senior Judge’s staff. If
      you want to have those members come up, we’ll do that as well.

            Ma’am, when are you available for a hearing?

N.T., 2/5/19, at 1-5.

      The transcript reflects that the parties then discussed the scheduling of

an additional hearing to address this matter. N.T., 2/5/19, at 5-8. While

several dates were discussed, it appears that the parties had scheduled the

hearing for Friday, February 8, 2019. Id. at 7.

      Despite this discussion of continuing the hearing to obtain additional

testimony, inexplicably, no reference is made in the certified record to any

further hearing on this matter on February 8, 2019, or any other date. Indeed,

the next hearing was held on February 27, 2019, regarding monetary

damages resulting from the breach of the Lease. There was no discussion at

that hearing regarding the testimony of the prothonotary or any other court

official regarding Caitlin’s filing of the petition to appeal nunc pro tunc. N.T.,

2/27/19, at 4-54.

      As noted in Fischer, the two bases upon which a petition for allowance

of appeal nunc pro tunc may be founded are “when a delay in filing [an appeal]

is caused by extraordinary circumstances involving fraud or some breakdown

in the court’s operation through a default of its officers.” Fischer, 34 A.3d at


                                     - 14 -
J-A09014-20


120. Neither of those circumstances exists in this case. The record does not

establish extraordinary circumstances involving fraud. Moreover, we cannot

agree on the basis of the record before us that a breakdown in the court’s

operation through a default of its officers was established.

       As outlined above, an appeal from a magistrate judge shall be filed with

the   prothonotary      of   the   court   of   common   pleas   within   ten   days.

Pa.R.C.P.M.D.J. 1002(B). Here, there is insufficient evidence of record that

Caitlin, in fact, attempted to file her notice of appeal with the prothonotary.

As explained, although the parties and court planned to have a hearing to

address Caitlin’s unsupported assertion,6 including receiving testimony from

the prothonotary, no such hearing is reflected in the certified record.

       Furthermore, an attempt to file a notice of appeal with a judge’s

chamber would not constitute proper filing.              Pa.R.C.P.M.D.J. 1002(B).

Moreover, the act of “stuffing” documents in an unmanned office door cannot

be deemed a non-negligent attempt to file a notice of appeal.




____________________________________________


6  In fact, review of the notes of testimony reflects that it was the trial judge
that framed the question regarding Caitlin’s attempt to file the petition and
inserted the identification of the prothonotary as the location in the courthouse
that Caitlin first visited. N.T., 2/5/19, at 3. Caitlin simply answered the
question as asked. Id. At no point in the record does Caitlin assert that she
attempted to file the notice of appeal with the prothonotary. Indeed, her
petition to file an appeal nunc pro tunc indicates that she “turned [her]
paperwork into the wrong judge.” Petition to Appeal Nunc Pro Tunc, 1/18/19,
at 1.

                                           - 15 -
J-A09014-20


      The fact that Cailtin was proceeding pro se at that time does not excuse

the error in filing the notice of appeal.     “Although this Court is willing to

liberally construe materials filed by a pro se litigant, pro se status confers no

special benefit upon the appellant.” In re Ullman, 995 A.2d 1207, 1211-

1212 (Pa. Super. 2010). “To the contrary, any person choosing to represent

himself in a legal proceeding must, to a reasonable extent, assume that his

lack of expertise and legal training will be his undoing.”         Id. at 1212.

Accordingly, a litigant’s pro se status does not relieve him of the duty to follow

the Pennsylvania Rules of Appellate Procedure. Jiricko v. Geico Ins. Co.,

947 A.2d 206, 213 n.11 (Pa. Super. 2008).

      We conclude that the trial court abused its discretion and committed an

error of law when it granted Caitlin’s nunc pro tunc appeal without considering

and applying the mandatory factors that must be present before nunc pro tunc

relief may be granted.    Fisher, 34 A.3d at 120.      We further rule that the

record evidence does not reveal fraud, non-negligent circumstances, or an

administrative breakdown as the cause for Caitlin’s late filing. There were no

extraordinary circumstances to justify the trial court’s extension of the

mandated ten-day appeal period.




                                     - 16 -
J-A09014-20


        For all of the above reasons, the trial court’s order granting Caitlin’s

petition to appeal nunc pro tunc is reversed.7          Case remanded for the

reinstatement of the Magistrate Judge’s order. Jurisdiction relinquished.

        Judge Murray joins this Memorandum.

        Judge Strassburger concurs in the result.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/28/2020




____________________________________________


7   In light of our disposition, we need not address Appellant’s remaining issues.

                                          - 17 -